Title: To George Washington from George Clinton, 20 September 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir.
            Poughkeepsie [N.Y.] 20th Septr 1778
          
          By the enclosed Copies of Letters which were forwarded to me by Genl Ten Broeck and came to hand this forenoon, your Excellency will receive the disagreable Intelligence of the destruction of the valuable Settlements of the German Flatts by the Enemy and the Loss of 100 head of Cattle which were destined for Fort Schuyler.
          
          
          
          As I have not received any Account of this Affair or of the Disposition of the Troops on the western Frontier from Genl Stark, I am not able to inform your Excellency whether it is probable that the Militia who are said to have been on their march to cut off the Retreat of the Enemy, will be able to effect it, or whether Alden’s Regiment is so situated as to afford them any Assistance. I am with great Esteem Your Excellencys most Obedt Servt
          
            Geo: Clinton
          
        